Case: 13-50557      Document: 00512619973         Page: 1    Date Filed: 05/06/2014




                             REVISED MAY 5, 2014

            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-50557
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            April 10, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
JOHN DAVID MOORE,

                                                 Plaintiff - Appellant

       v.

TEXAS COURT OF CRIMINAL APPEALS; JUDGE SHARON KELLER,
Presiding Judge; JUDGE LAWRENCE E MYERS, Place 2; JUDGE TOM
PRICE, Place 3; JUDGE PAUL WOMYACK, Place 4; JUDGE CHERYL
JOHNSON, Place 5; JUDGE MICHAEL E. KEASLER, Place 6; JUDGE
BARBARA P HERVEY, Place 7; JUDGE ELSA ALCAIA, Place 8; JUDGE
CATHY COCHRAN, Place 9,

                                                 Defendants - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-529


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50557       Document: 00512619973         Page: 2    Date Filed: 05/06/2014




       Plaintiff-Appellant John David Moore appeals the dismissal of his 42
U.S.C. § 1983 claim against Defendants-Appellees Texas Court of Criminal
Appeals and its sitting judges. For the following reasons, we AFFIRM the
district court.
           I.     FACTUAL AND PROCEDURAL BACKGROUND
       On June 18, 2012, Plaintiff-Appellant John David Moore filed a pro se
complaint in federal court against Defendants-Appellees Texas Court of
Criminal Appeals (“CCA”), the CCA’s nine sitting judges, the Denton County
Commissioner’s Court (“DCCC”), and the DCCC’s County Judge and four
commissioners. 1 In his complaint, Moore alleged that the defendants 2 violated
his rights under the Fourteenth Amendment by not reviewing his petition for
writs of habeas corpus and prohibition. He asserted that the CCA had a
“policy, practice and procedure that clearly denied Plaintiff . . . a fair and
impartial review of his State habeas application . . . and Writ of Prohibition”
in violation of the Fourteenth Amendment. He asserted that the DCCC had a
“policy, practice and procedure that allowed the 16th District Court judge to
deny a criminal defendant the right to a fair and impartial jury trial where
reasonable doubt exist[ed] concerning the convicted offense.” Moore sought




       1 Although Moore named the DCCC in his complaint, the district court docket sheet
does not list the DCCC as a party. Regardless, in a motion filed with our court, Moore moved
to dismiss the DCCC, County Judge, and commissioners. The circuit clerk dismissed the
County Judge and commissioners, but took no action with respect to the DCCC because the
DCCC was not a party due to its exclusion from the district court docket sheet. Because
Moore moved to dismiss the DCCC and does not challenge any actions of the DCCC, we deem
the DCCC not to be a party to this appeal.
       2 Moore listed the CCA and DCCC as “Defendant #1” and Defendant #2,” respectively,
in the body of his complaint. Although he named the individual judges and commissioners
in the case caption, he did not allege in his complaint that these individual defendants were
responsible for any of the constitutional violations he asserted.
    Case: 13-50557     Document: 00512619973       Page: 3     Date Filed: 05/06/2014


                                   No. 13-50557

declaratory and injunctive relief, “securing [his] right to a proper review of the
claims within both habeas application and/or writ of prohibition.”
      The CCA moved to dismiss the complaint under Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6), contending that it was entitled to judicial,
sovereign, and Eleventh Amendment immunity. The CCA also argued that
the complaint was barred by the Rooker-Feldman doctrine, which prevents
federal courts from adjudicating claims in which the plaintiff seeks to overturn
a state court judgment. See District of Columbia Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). CCA
asserted that the suit was barred under Rooker-Feldman because it amounted
to a collateral attack on a state court decision. Finally, CCA argued that
Moore’s request for equitable relief should be denied because he failed to show
that he does not have an adequate remedy at law.
      The district court referred the matter to a magistrate judge, who issued
his Report and Recommendation on January 2, 2013. The magistrate judge
recommended dismissing the case against both defendants on multiple
grounds. The magistrate judge “conclude[d] Plaintiff’s claims are collateral
attacks on final state court judgments and proceedings inextricably
intertwined with final state court proceedings.”             Therefore, the Rooker-
Feldman doctrine applied and the court should decline to exercise jurisdiction.
The magistrate judge concluded that the CCA was “not entitled to immunity
from Plaintiff’s claims for injunctive and declaratory relief,” since state officials
and agencies are not protected from suit for injunctive relief under the
Eleventh Amendment. Finally, the magistrate judge determined that Moore
had an adequate remedy at law available to him, in the form of a writ of habeas
corpus in federal court. As a result, Moore “failed to show the necessary


                                         3
     Case: 13-50557       Document: 00512619973         Page: 4    Date Filed: 05/06/2014


                                      No. 13-50557

requisites for a grant of non-monetary relief,” and the magistrate judge
recommended that the motion to dismiss should be granted.
       Moore filed objections to the Report and Recommendation. The district
court approved and accepted the Report and Recommendation on May 20,
2013, granting CCA’s motion to dismiss and ordering Moore’s claims dismissed
with prejudice.
       Moore filed a notice of appeal, which arrived one day late due to his use
of the zip code for the district court’s prior federal courthouse, rather than its
new one. He filed a subsequent motion for leave to file a notice of appeal,
explaining the circumstances surrounding the late filing, along with a second
notice of appeal. The district court construed Moore’s motion as a motion to
extend time to file a notice of appeal, and granted it, finding that he had shown
good cause or excusable neglect for extending the time to file a notice of
appeal. 3
       Pursuant to Moore’s motion to dismiss, on November 19, 2013, the circuit
clerk dismissed County Judge Horn and the individual commissioner
defendants.
                          II.    STANDARD OF REVIEW
       We review de novo a district court’s dismissal of a claim for lack of subject
matter jurisdiction. Richard v. Hoechst Celanese Chem. Grp., 355 F.3d 345,
349 (5th Cir. 2003). We likewise review de novo a district court’s dismissal of
a claim pursuant to Rule 12(b)(6). Id.
                                   III.   ANALYSIS




       The filing of two notices of appeal resulted in this case being assigned a second case
       3

number, No. 13-50576. Our resolution of the present matter resolves both matters.
                                             4
    Case: 13-50557      Document: 00512619973      Page: 5    Date Filed: 05/06/2014


                                   No. 13-50557

      Moore argues that the district court erred by finding that the Rooker-
Feldman doctrine applied, that he is entitled to equitable relief because he has
shown that he has no adequate remedy of law available to him, and that the
district court erred by relying on Rules 12(b)(1) and 12(b)(6) to dismiss his
claims. We conclude that Moore’s arguments are unmeritorious, and we affirm
the judgment of the district court.
      Moore argues that Rooker-Feldman is inapplicable. He contends that
“his § 1983 civil suit was not a collateral attack on a state court judgment[,] as
no state court judgment exist[s] addressing or resolving the issue of whether
[Moore] was denied his civil rights and entitlement to Due Process.” Similarly,
he asserts that his “claims seeking injunctive and declaratory relief cannot be
‘inextricably intertwined’ with his claims . . . alleging a denial of his civil rights
as of this date [because] no state court judgment has been rendered or entered
as to whether Appellant was denied his civil rights by the Texas criminal court
system.”
      Appellees argue that Moore’s suit amounts to a collateral attack on a
state court judgment, and that he cannot avoid the Rooker-Feldman doctrine
“by characterizing his allegations a[s] a civil rights complaint.” We agree.
      The Rooker-Feldman doctrine applies to “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review
and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). Our precedent holds that “litigants may not
obtain review of state court actions by filing complaints about those actions in
lower federal courts cast in the form of civil rights suits.” Hale v. Harney, 786
F.2d 688, 691 (5th Cir. 1986); accord Liedtke v. State Bar of Tex., 18 F.3d 315,
317 (5th Cir. 1994) (“The casting of a complaint in the form of a civil rights

                                          5
     Case: 13-50557       Document: 00512619973         Page: 6     Date Filed: 05/06/2014


                                       No. 13-50557

action cannot circumvent this rule . . . .”). This principle is not “limited to
actions . . . which candidly seek review of the state court decree; it extends to
others in which ‘the constitutional claims presented [in federal court] are
inextricably intertwined with the state court’s’ grant or denial of relief.” Hale,
786 F.2d at 691 (quoting Feldman, 460 U.S. at 482 n.16) (alteration in original).
As the Supreme Court explained in Feldman, claims presented to a federal
district court are inextricably intertwined with a state court’s judgment when
“the District Court is in essence being called upon to review the state court
decision. This the District Court may not do.” 460 U.S. at 482 n.16. 4 Rather,
“[j]udicial errors committed in state courts are for correction in the state court
systems . . . ; such errors are no business of ours.” Hale, 786 F.2d at 691.
       Here, Moore’s request for declaratory and injunctive relief, “stripped to
essentials, is an attack on the judgment of the state [court].” Liedtke, 18 F.3d
at 318. Moore’s allegations are that the CCA and its judges denied him “a fair
and impartial review of his State habeas application” and writ of prohibition
on multiple grounds. These allegations called for the federal district court to
evaluate the CCA’s judgment, which the district court “may not do.” Feldman,
460 U.S. at 482 n.16.         Moore’s § 1983 suit, “which arises from the state
proceeding, is ‘inextricably intertwined’ with that judgment.” Liedtke, 18 F.3d
at 318. The only proper recourse for Moore is with the United States Supreme
Court; he cannot file a complaint in the federal district court challenging the
state court’s judgment. See id. Therefore, “[w]e have no alternative but to
affirm the decision of the federal district court dismissing [Moore’s] claims for


       4As we recently explained in Truong v. Bank of America, N.A., 717 F.3d 377, 385 (5th
Cir. 2013), “numerous federal courts of appeal have recognized that ‘inextricably intertwined’
does not enlarge the core holding of Rooker or Feldman.” Unlike the plaintiff in Truong,
however, Moore’s claims are not “independent claims” for purposes of the Rooker-Feldman
doctrine. See id.
                                              6
     Case: 13-50557        Document: 00512619973          Page: 7     Date Filed: 05/06/2014


                                        No. 13-50557

lack of jurisdiction.” Id. 5 Because we conclude that the Rooker-Feldman
doctrine bars Moore’s claims, the district court’s dismissal under Rule 12(b)(1)
for lack of subject matter jurisdiction was not in error.
       Moore’s other arguments are unavailing. He cites Pulliam v. Allen, 466
U.S. 522, 540 (1984), for the proposition that “nothing in the legislative history
of § 1983 or in this Court’s subsequent interpretations of that statute supports
a conclusion that Congress intended to insulate judges from prospective
collateral relief.” This statement reflects the rule, noted supra, that a judge is
not immune to a suit seeking injunctive relief. The magistrate judge noted this
rule in recommending that Moore’s claim not be dismissed on judicial
immunity grounds. The rule has no bearing on the applicability of the Rooker-
Feldman doctrine here.
       Lastly, because we conclude that there is no subject matter jurisdiction
under the Rooker-Feldman doctrine, we do not reach Moore’s arguments that
equitable relief is appropriate and that the jury did not find him guilty beyond
a reasonable doubt on each of the grounds for which he was found guilty.
                                  IV.     CONCLUSION
       For the foregoing reasons, the judgment of the district court is
AFFIRMED.




       5 See also Price v. Porter, 351 F. App’x 925, 926–27 (5th Cir. 2009) (dismissing under
Rooker-Feldman because complaint asserting that state court judge should have been
recused and challenging validity of outcome in state court proceedings was a collateral attack
on the state court’s judgment); Manor v. Tex. Supreme Court Justices, 76 F. App’x 520, 521
(5th Cir. 2003) (“Because Manor’s alleged deprivation of constitutional rights arose solely
from the state-court divorce and child custody proceeding and was ‘inextricably inter[t]wined’
with the state court’s judgment, the district court did not err in dismissing it in part for lack
of subject-matter jurisdiction.”).
                                               7